


Exhibit 10.24


Berkadia Loan No. 01-0085683 & 01-0086643
ENVIRONMENTAL INDEMNITY AGREEMENT
THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of February
27, 2015, by ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I BHGL OWNER, LLC, a Delaware
limited liability company, ARC HOSPITALITY PORTFOLIO I PXGL OWNER, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I GBGL OWNER, LLC,
a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I NFGL OWNER,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I MBGL 1000
OWNER, LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I
MBGL 950 OWNER, LLC, a Delaware limited liability company, ARC HOSPITALITY
PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership, ARC HOSPITALITY
PORTFOLIO I DLGL OWNER, LP, a Delaware limited partnership, and ARC HOSPITALITY
PORTFOLIO I SAGL OWNER, LP, a Delaware limited partnership, each having an
office at c/o American Realty Capital, 405 Park Avenue, New York, New York 10022
(each, a “Borrower”, and together with their respective permitted successors and
assigns, collectively, “Borrowers”), AMERICAN REALTY CAPITAL HOSPITALITY
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership, and AMERICAN REALTY
CAPITAL HOSPITALITY TRUST, INC., a Maryland corporation, each having an office
at c/o American Realty Capital, 405 Park Avenue, New York, New York 10022,
WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited
partnership, and WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007,
a Delaware limited partnership, each having an office at c/o Goldman, Sachs &
Co., 200 West Street, New York, NY 10282 (each, a “Non-Borrower Indemnitor”, and
together with their respective permitted successors and assigns, collectively,
“Non-Borrower Indemnitors”; and together with Borrowers, “Indemnitors”, and
each, an “Indemnitor”), in favor of U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE
FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, having an office at c/o Berkadia Commercial Mortgage
LLC, 323 Norristown Road, Suite 300, Ambler, Pennsylvania 19002 (together with
its successors and/or assigns, “Indemnitee”) and the other Indemnified Parties
(defined below).
RECITALS
1.Pursuant to a certain Assumption and Release Agreement dated as of the date
hereof (the “Assumption Agreement”), Indemnitee is prepared to consent to the
assumption (the “Assumption”) of a loan by Borrowers from W2007 Equity Inns
Realty, LLC, a Delaware limited liability company, and W2007 Equity Inns Realty,
L.P., a Delaware limited partnership (collectively,



 
 
 

117611427_7

--------------------------------------------------------------------------------




the “Original Borrower”), in the original principal amount of $865,000,000.00,
which loan is evidenced by that certain (i) Promissory Note A-1, dated April 11,
2014 (together with all addenda, modifications, amendments, riders, exhibits and
supplements thereto, the “A-1 Note”), from Original Borrower in the original
principal amount of $519,000,000.00 (the “A-1 Loan”), and (ii) Promissory Note
A-2, dated April 11, 2014 (together with all addenda, modifications, amendments,
riders, exhibits and supplements thereto, the “A-2 Note” and together with the
A-1 Note, the “Note”), from Original Borrower in the original principal amount
of $346,000,000.00 (the “A-2 Loan” and together with the A-1 Loan, the “Loan”),
each in favor of German American Capital Corporation, a Maryland corporation
(“Original Indemnitee”). The Loan is evidenced by that certain Loan Agreement,
dated as of April 11, 2014, as amended by that certain First Amendment to Loan
Agreement, dated as of June 18, 2014 (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”), and secured by the Mortgage (as defined in the Loan Agreement)
encumbering the Properties. Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Loan Agreement, as amended by the Assumption
Agreement.
2.Original Indemnitee assigned, sold and transferred its interest in the Loan
and the Loan Documents to Indemnitee and Indemnitee is the current holder of all
of Original Indemnitee’s interest in the Loan and Loan Documents.
3.Each Indemnitor acknowledges receipt and approval of copies of the Loan
Documents.
4.Each Non-Borrower Indemnitor acknowledges that it owns, either directly or
indirectly, a beneficial interest in Borrowers and, as a result of such
beneficial interest, will receive substantial economic and other benefits from
Indemnitee consenting to the Assumption of the Loan by Borrowers.
5.Indemnitee is unwilling to consent to the Assumption unless Indemnitors agree
to provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties.
6.Indemnitors are entering into this Agreement to induce Indemnitee to consent
to the Assumption of the Loan by Borrowers.


AGREEMENT
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitors hereby represent, warrant, covenant and agree for the benefit of the
Indemnified Parties as follows:



 
2
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




1.Environmental Representations and Warranties. Except as otherwise disclosed by
those reports listed on Schedule I attached hereto and made a part hereof in
respect of the Properties (referred to below collectively as the “Environmental
Reports”), copies of which have been provided to Indemnitee and/or Original
Indemnitee, to Indemnitor’s knowledge and except as would not have a material
adverse effect individually or in the aggregate on the business or condition
(financial or otherwise) of Borrower or any Individual Borrower, (a) there are
no Hazardous Substances (defined below) or underground storage tanks in, on or
under any Individual Property, except those that are both (i) in compliance with
all Environmental Laws (defined below) and with any necessary permits issued
pursuant thereto and (ii) fully disclosed to Indemnitee and/or Original
Indemnitee in writing pursuant to the Environmental Reports; (b) there are no
past, present or threatened Releases (defined below) of Hazardous Substances in,
on, under or from any Individual Property which have not been remediated as
required under Environmental Laws; (c) there is no threat of any Release of
Hazardous Substances migrating to any Individual Property; (d) there is no past
or present non-compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with any Individual Property which has not been
remediated as required under Environmental Laws; (e) none of Indemnitors know
of, or have received, any written or oral notice or other communication from any
Person (including, but not limited to, any Governmental Authority) relating to
any Release or Remediation (defined below) of any Hazardous Substance, of
possible liability of any Indemnitor pursuant to any Environmental Law, any
other environmental conditions in connection with any Individual Property, or
any actual or potential administrative or judicial proceedings in connection
with any of the foregoing; (f) no Toxic Mold (as defined below) is present in
the indoor air of any Individual Property at concentrations for which any Legal
Requirement applicable to such Individual Property requires removal thereof by
remediation professionals, and Indemnitors are not aware of any conditions at
any Individual Property that are likely to result in the presence of Toxic Mold
in the indoor air at concentrations for which any Legal Requirement applicable
to such Individual Property would require such removal; and (g) Indemnitors have
truthfully and fully provided to Indemnitee and/or Original Indemnitee, in
writing, any and all material information relating to conditions in, on, under
or from each Individual Property that is actually known to any Indemnitor and
that is contained in the files and records of any Indemnitor, including, but not
limited, to any reports relating to Hazardous Substances in, on, under or from
each Individual Property and/or to the environmental condition of each
Individual Property.
2.    Environmental Covenants. Each Indemnitor covenants and agrees that (a) all
uses and operations on or of each Individual Property, whether by any of the
Indemnitors or any other Person, shall be in compliance with all Environmental
Laws and permits issued pursuant thereto; (b) there shall be no Releases of
Hazardous Substances in, on, under or from any Individual Property (except in
compliance with all applicable Environmental Laws and with permits issued
pursuant thereto); (c) there shall be no Hazardous Substances in, on or under
any Individual Property, except those that are both (i) in compliance with all
applicable Environmental Laws and with any necessary permits issued pursuant
thereto and (ii) fully disclosed to Indemnitee and/or Original Indemnitee in
writing; (d) Indemnitors shall keep each Individual Property free and clear of
all liens and other encumbrances imposed pursuant to any Environmental Law,
whether due to any act or omission of any of the Indemnitors or any other Person
(the “Environmental Liens”); provided, that after prior notice to Indemnitee,
Indemnitors, at their own expense, may contest by appropriate legal proceeding,
conducted in good faith and with due diligence, the amount or validity of any



 
3
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




Environmental Liens, provided that (1) no Event of Default has occurred and
remains uncured, (2) such proceeding shall be permitted under and be conducted
in accordance with all applicable statutes, laws and ordinances, (3) no
Individual Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, canceled or lost, (4) Indemnitors shall
promptly upon final determination thereof pay the amount of any such
Environmental Liens, together with all costs, interest and penalties which may
be payable in connection therewith, (5) to insure the payment of such
Environmental Liens, Indemnitors shall deliver to Indemnitee either (A) cash, or
other security as may be approved by Indemnitee, in an amount equal to one
hundred ten percent (110%) of the contested amount if such contested amount will
be less than one million dollars ($1,000,000) or one hundred twenty five percent
(125%) of such contested amount if such contested amount will be equal to or
greater than one million dollars ($1,000,000), or (B) a payment and performance
bond in an amount equal to one hundred percent (100%) of the contested amount
from a surety acceptable to Indemnitee in its reasonable discretion, (6) failure
to pay such Environmental Liens will not subject Indemnitee to any civil or
criminal liability, (7) such contest shall not affect the ownership, use or
occupancy of any Individual Property, and (8) Indemnitors shall, upon request by
Indemnitee, give Indemnitee prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (1) through (7) of this Section 2(d); (e) Indemnitors shall, at their
sole cost and expense, fully and in a timely manner cooperate in all activities
pursuant to Section 3 of this Agreement, including, but not limited to,
providing all relevant information and making knowledgeable Persons available
for interviews upon reasonable advance written request and at reasonable times
and places; (f) Indemnitors shall, at their sole cost and expense, perform any
environmental site assessment or other investigation of environmental conditions
in connection with any Individual Property, pursuant to any reasonable written
request of Indemnitee made in consideration of any environmental event or
condition reasonably believed by Indemnitee to have occurred or to exist at any
Individual Property (which request shall briefly describe the basis for
Indemnitee’s belief) (including, but not limited to, sampling, testing and
analysis of soil, water, air, building materials and other materials and
substances whether solid, liquid or gas, such assessment or investigation to be
in scope and nature appropriate to the suspected event or condition) that would
be reasonably expected to have an adverse effect on any Individual Property or
on the business or condition (financial or otherwise) of Borrower, and share
with Indemnitee the reports and other results thereof, and Indemnitee and the
other Indemnified Parties shall be entitled to rely on such reports and other
results thereof; (g) Indemnitors shall, at their sole cost and expense, comply
with all reasonable written requests of Indemnitee to (i) effectuate any
required Remediation of any condition (including, but not limited to, a Release
of a Hazardous Substance) in, on, under or from any Individual Property; (ii)
comply with any applicable Environmental Law; and/or (iii) comply with any
directive from any Governmental Authority having jurisdiction over the
applicable Individual Property requiring any action relating to any
environmental condition in, on, under, from or migrating toward such Individual
Property; provided, that with respect to clauses (g)(ii) and (iii), after notice
to Indemnitee, Indemnitors, at their own expense, may suspend, or cause to be
suspended, such compliance and contest, or cause to be contested by appropriate
legal proceeding, conducted in good faith and with due diligence, the
applicability of any Environmental Law, provided that (1) no Event of Default
has occurred and remains uncured, (2) such proceeding shall be permitted under
and be conducted in accordance with all applicable statutes, laws and
ordinances, (3) no Individual Property nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, canceled or lost, (4)
Indemnitors



 
4
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




shall promptly upon final determination thereof take all acts then necessary to
comply with such Environmental Law, together with the payment of all costs,
interest and penalties which may be payable in connection therewith, (5) to
insure the performance of such legal obligations and the payment of all related
costs, Indemnitors shall deliver to Indemnitee either (A) cash, or other
security as may be approved by Indemnitee, in an amount equal to one hundred ten
percent (110%) of the maximum costs and expenses that are reasonably expected to
be incurred in connection with such proceeding, including costs of compliance if
Indemnitors are required to do so (collectively, the “Maximum Cost”) if such
Maximum Cost is less than one million dollars ($1,000,000) or one hundred twenty
five percent (125%) of the Maximum Cost if such Maximum Cost is equal to or
greater than one million dollars ($1,000,000), or (B) a payment and performance
bond in an amount equal to one hundred percent (100%) of the Maximum Cost from a
surety acceptable to Indemnitee in its reasonable discretion, (6) failure to
comply with such Environmental Laws will not subject Indemnitee to any civil or
criminal liability, (7) such contest shall not affect the ownership, use or
occupancy of any Individual Property, and (8) Indemnitors shall, upon request by
Indemnitee, give Indemnitee prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (1) through (7) of this Section 2(g); (h) none of the Indemnitors
shall do or knowingly allow any tenant or other user of any Individual Property
to do any act that is in non-compliance with any applicable Environmental Law,
impairs or may impair the value of any Individual Property, is contrary to any
requirement of any insurer, constitutes a public or private nuisance,
constitutes waste or violates any covenant, condition, agreement or easement
applicable to any Individual Property; (i) if following the date hereof, it is
determined that any Individual Property contains paint containing more than 0.5%
lead by dry weight (“Lead Based Paint”), present in violation of any
Environmental Law and not previously disclosed in the Environmental Reports,
Indemnitors agree, at their sole cost and expense and within forty-five (45)
days thereafter, to cause to be prepared an assessment report describing the
location and condition of the Lead Based Paint (a “Lead Based Paint Report”),
prepared by an expert, and in form, scope and substance, acceptable to
Indemnitee; (j) if following the date hereof, it is determined that any
Individual Property contains asbestos or asbestos-containing material
(“Asbestos”) present in violation of any Environmental Law and not previously
disclosed in the Environmental Reports, Borrowers shall at their sole cost and
expense and within forty-five (45) days thereafter, to cause to be prepared an
assessment report describing the location and condition of the Asbestos (an
“Asbestos Report”), prepared by an expert, and in form, scope and substance,
acceptable to Indemnitee; (k) if a Lead Based Paint Report or Asbestos Report is
required to be prepared pursuant to clauses (i) or (j) of this Section 2, on or
before thirty (30) days following the preparation of such report, Indemnitors
shall, at their sole cost and expense, develop and implement an operations and
maintenance plan to manage such condition(s) on the applicable Individual
Property, which plan shall be prepared by an expert, and be in form, scope and
substance, acceptable to Indemnitee (together with any Lead Based Paint Report
and/or Asbestos Report, as applicable, the “O&M Plan”), and if an O&M Plan has
been prepared prior to the date hereof, Indemnitors agree to diligently and
continually carry out (or cause to be carried out) the provisions thereof, it
being understood and agreed that compliance with the O&M Plan shall require or
be deemed to require, without limitation, the proper preparation and maintenance
of all records, papers and forms required under the Environmental Laws; (1) in
the event that any inspection or audit reveals the presence of Toxic Mold in the
indoor air of any Individual Property at concentrations for which any Legal
Requirement applicable to such Individual Property requires removal thereof by
remediation



 
5
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




professionals, Indemnitors shall promptly remediate the Toxic Mold and perform
post-remedial clearance sampling in accordance with said Legal Requirement and
applicable Environmental Law, following which abatement of the Toxic Mold,
Indemnitors shall prepare and implement an Operations and Maintenance Plan for
Toxic Mold and Moisture reasonably acceptable to Indemnitee and in accordance
with the guidelines issued by the National Multi Housing Council; and (m)
Indemnitors shall promptly notify Indemnitee in writing of (A) any presence or
Release or threatened Release of Hazardous Substances in, on, under, from or
migrating towards any Individual Property in material violation of, or as might
be reasonably expected to result in material liability under, any Environmental
Law; (B) material non-compliance with any Environmental Laws related in any way
to any Individual Property; (C) any actual or threatened Environmental Lien; (D)
any required or proposed Remediation of environmental conditions relating to any
Individual Property; and/or (E) any written or oral notice or other
communication of which any Indemnitor becomes aware from any source whatsoever
(including, but not limited to, any Governmental Authority) relating to a
material or unlawful Release, or threatened Release, of Hazardous Substances or
Remediation thereof, possible liability of any Person pursuant to any
Environmental Law concerning any Individual Property or the Property, other
environmental conditions in connection with any Individual Property or any
actual or threatened administrative or judicial proceedings in connection with
any environmental matters referred to in this Agreement.
3.    Indemnified Rights/Cooperation and Access. In the event the Indemnified
Parties have a reasonable basis to believe that an environmental hazard exists
on any Individual Property, other than conditions expressly disclosed in the
Environmental Reports, that does not (a) endanger any tenants or other occupants
of such Individual Property or their guests or the general public, or (b)
materially and adversely affect the value of such Individual Property, upon
reasonable written notice from the Indemnitee, describing in reasonable detail
the basis for such belief, Indemnitors shall, at Indemnitors’ sole cost and
expense, promptly cause an engineer or consultant reasonably satisfactory to the
Indemnified Parties to conduct an environmental assessment or audit of such
hazard (the scope of which shall be determined in the reasonable discretion of
the Indemnified Parties) and take any samples of soil, groundwater or other
water, air or building materials or any other invasive testing reasonably
determined by Indemnitee to be required to assess such condition and promptly
deliver to Indemnitee the results of any such assessment, audit, sampling or
other testing; provided, however, if such results are not delivered to
Indemnitee within a reasonable period or if the Indemnified Parties have reason
to believe that an environmental hazard exists on such Individual Property that
endangers any tenant or other occupant of such Individual Property or their
guests or the general public or may materially and adversely affect the value of
such Individual Property, upon reasonable notice to Indemnitors, the Indemnified
Parties and any other Person designated by the Indemnified Parties, including,
but not limited to, any receiver, any representative of any Governmental
Authority and/or any environmental consultant, shall have the right, but not the
obligation, to enter upon such Individual Property at all reasonable times
(subject to the rights of tenants) to assess any and all aspects of the
environmental condition of such Individual Property and its use, including, but
not limited to, conducting any environmental assessment or audit (the scope of
which shall be determined in the sole, but good faith discretion of the
Indemnified Parties) and taking samples of soil, groundwater or other water, air
or building materials and reasonably conducting other invasive testing,
reasonably determined by the Indemnified Parties to be required to assess the
condition. Indemnitors shall cooperate with and provide, upon advance notice to
each



 
6
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




of them, the Indemnified Parties and any such Person designated by the
Indemnified Parties with access to each Individual Property.
4.    Indemnification. Indemnitors covenant and agree, at their sole cost and
expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon, or
incurred by, or asserted against, any Indemnified Parties and directly or
indirectly arising out of or relating to any one or more of the following: (a)
any presence of any Hazardous Substances in, on, above or under any Individual
Property; (b) any past, present or threatened Release of Hazardous Substances
in, on, above, under or from any Individual Property; (c) any activity by any of
the Indemnitors, any Person affiliated with any of the Indemnitors and/or any
tenant or other user of any Individual Property in connection with any actual,
proposed or threatened use, treatment, storage, holding, existence, disposition
or other Release, generation, production, manufacturing, processing, refining,
control, management, abatement, removal, handling, transfer or transportation to
or from such Individual Property of any Hazardous Substances at any time located
in, under, on or above such Individual Property; (d) any activity by any of the
Indemnitors, any Person affiliated with any of the Indemnitors and/or any tenant
or other user of any Individual Property in connection with any actual or
proposed Remediation of any Hazardous Substances at any time located in, under,
on or above such Individual Property, whether or not such Remediation is
voluntary or pursuant to court or administrative order, including, but not
limited to, any removal, remedial or corrective action; (e) any past, present or
threatened non-compliance or violation of any Environmental Law (or of any
permit issued pursuant to any Environmental Law) in connection with any
Individual Property or operations thereon, including, but not limited to, any
failure by any of the Indemnitors, any Person affiliated with any of the
Indemnitors and/or any tenant or other user of such Individual Property to
comply with any order of any Governmental Authority in connection with any
Environmental Laws; (f) the imposition, recording or filing or the threatened
imposition, recording or filing of any Environmental Lien encumbering any
Individual Property; (g) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
(h) [intentionally omitted]; (i) any acts of any of the Indemnitors, any Person
affiliated with any of the Indemnitors and/or any tenant or other user of any
Individual Property in arranging for the disposal or treatment, or arranging
with a transporter for transport for the disposal or treatment, of Hazardous
Substances in, on, above or under any Individual Property at any facility or
incineration vessel containing such or similar Hazardous Substances; (j) any
acts of any of the Indemnitors, any Person affiliated with any of the
Indemnitors and/or any tenant or other user of any Individual Property in
accepting any Hazardous Substances in, on, above or under any Individual
Property for transport to disposal or treatment facilities, incineration vessels
or sites from which there is a Release or a threatened Release of any Hazardous
Substance which causes the incurrence of costs for Remediation; (k) any personal
injury, wrongful death or property or other damage arising under any statutory
or common law or tort law theory, in each case, with respect to environmental
matters concerning any Individual Property, including, but not limited to,
damages assessed for private or public nuisance or for the conducting of an
abnormally dangerous activity on or near any Individual Property; and (l) any
misrepresentation or inaccuracy in any representation or warranty contained in
this Agreement or material breach or failure to perform any covenants or other
obligations pursuant to this Agreement.



 
7
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




Notwithstanding the provisions of this Agreement to the contrary, the foregoing
indemnity shall not apply to Losses caused solely by the gross negligence or
willful misconduct of any Indemnified Party.
5.    Duty to Defend and Attorneys’ and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitors shall defend such Indemnified
Party(ies) against any claim for which indemnification is required hereunder (if
requested by any Indemnified Party, in the name of the Indemnified Party), by
attorneys and other professionals reasonably approved by the Indemnified
Parties. Notwithstanding the foregoing, if the defendants in a claim include an
Indemnitor (or any affiliate of an Indemnitor) and any Indemnified Party shall
have reasonably concluded that (A) there are legal defenses available to it that
are materially different from or in addition to those available to such
Indemnitor (or such Affiliate of such Indemnitor), or (B) the use of the
attorneys engaged by such Indemnitor (or such affiliate of Indemnitor) would
present such attorneys with a conflict of interest, Indemnified Parties may, in
their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Parties, their attorneys shall control the resolution of any claim or
proceeding; provided that no compromise or settlement shall be entered without
Indemnitors’ consent, which consent shall not be unreasonably withheld. Upon
demand, Indemnitors shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of the
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.
6.    Definitions. As used in this Agreement, the following terms shall have the
following meanings:
The term “Environmental Laws” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances and/or relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including, but not limited to, Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; the River and
Harbors Appropriation Act; and those relating to Lead Based Paint. The term
“Environmental Laws” also includes, but is not limited to, any present and
future federal, state and local laws, statutes, ordinances, rules, regulations
and the like, as well as common law, conditioning transfer of property upon a
negative declaration or other approval of a Governmental Authority of the
environmental condition of any Individual Property; requiring notification or
disclosure of Releases of Hazardous Substances or other environmental condition
of a property to any Governmental Authority or other Person,



 
8
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




whether or not in connection with any transfer of title to or interest in such
property; imposing conditions or requirements in connection with environmental
permits or other environmental authorization for lawful activity; relating to
nuisance, trespass or other causes of action related to the physical condition
or use of any Individual Property; and relating to wrongful death, personal
injury or property or other damage in connection with any physical condition or
use of any Individual Property.
The term “Hazardous Substances” includes, but is not limited to, any and all
substances (whether solid, liquid or gas) defined, listed or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including, but not limited
to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, and lead-containing materials,
radon, radioactive materials, flammables and explosives, Lead Based Paint and
Toxic Mold. Notwithstanding anything to the contrary contained herein, the term
“Hazardous Substances” will not include substances which otherwise would be
included in such definition but which are of kinds and in amounts ordinarily and
customarily used or stored in similar properties, including, without limitation
substances used for the purposes of cleaning, maintenance, or operations,
substances typically used in construction, and typical products used in
properties like the Properties, and which are otherwise in compliance with all
Environmental Laws. Furthermore, the term “Hazardous Substances” will not
include substances which otherwise would be included in such definition but
which are of kinds and in amounts ordinarily and customarily stocked and sold by
tenants operating retail businesses of the types operated by the Tenants and
which are otherwise in compliance with all Environmental Laws.
The term “Indemnified Parties” includes Indemnitee, any Person who is or will
have been involved in the origination of the Loan, any Person who is or will
have been involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, Persons who
may hold or acquire or will have held a full or partial interest in the Loan
(including, but not limited to, Investors (as hereinafter defined) and/or
prospective Investors, as well as custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Loan for the benefit of
third parties), as well as the respective directors, officers, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan or any Individual Property, whether during the term of the
Loan or as a part of, or following a foreclosure of, the Loan and including, but
not limited to, any successors by merger, consolidation or acquisition of all or
a substantial portion of Indemnitee’s assets and business), but shall not
include any Person who acquires the Property at any time after the completion of
a foreclosure, sale by power of sale, or deed in lieu of foreclosure, and any
Person claiming by, through or under such acquirer, in their capacity as such.
The term “Investors” means collectively, any purchaser, transferee, assignee,
servicer, participant or investor or any credit rating agency.



 
9
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.
The term “Losses” includes any actual losses, damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including, but not limited to,
strict liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable fees of attorneys, engineers and environmental
consultants and investigation costs (including, but not limited to, costs for
sampling, testing and analysis of soil, water, air, building materials and other
materials and substances, whether solid, liquid or gas), of whatever kind or
nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.
The term “Non-Borrower Indemnitor Affiliate” shall mean any Non-Borrower
Indemnitor, and any Person that either (or both) (a) is in Control of, is
Controlled by or is under common Control with (i) any Non-Borrower Indemnitor or
(ii) any general partner or managing member of, or other Person or Persons
Controlling, any Non-Borrower Indemnitor (each a “Clause (a) Person”), or (b) is
either (1) a Person that owns directly or indirectly thirty-five percent (35%)
or more of the direct or indirect equity interests in any Non-Borrower
Indemnitor or any other Clause (a) Person, or (2) a Person with respect to which
either (or a combination) of the Non-Borrower Indemnitors directly or indirectly
owns thirty-five percent (35%) or more of the direct or indirect equity
interests in such Person, or (3) a Person with respect to which any combination
of Non-Borrower Indemnitors and Clause (a) Persons own, directly or indirectly,
fifty-one percent (51%) or more of the direct or indirect voting equity
interests in such Person; provided, however, that, notwithstanding the
foregoing, (I) no Person shall be deemed to be a Non-Borrower Indemnitor
Affiliate (x) to the extent Controlled by a Controlling Mezzanine Lender in the
exercise of its Direct Control Remedies or (y) in connection with or by virtue
solely of any direct or indirect interest in Transferee Borrower or Indirect
Transferee and (II) in no event shall either Goldman Sachs Mortgage Company or
GS Commercial Real Estate LP be deemed a Non-Borrower Indemnitor Affiliate. In
addition to, and without limiting, the foregoing, if a direct or indirect
interest in a Mezzanine Loan is held by a Non-Borrower Indemnitor Affiliate, the
related Mezzanine Lender will be deemed a Non-Borrower Indemnitor Affiliate
unless such Non-Borrower Indemnitor Affiliate is a Disabled Participant (as
defined below) and one or more other holders of substantial interests in such
Mezzanine Loan that are not Non-Borrower Indemnitor Affiliates control the
administration of such Mezzanine Loan and the enforcement of the rights and
remedies of such Mezzanine Lender. A Non-Borrower Indemnitor Affiliate is a
“Disabled Participant” with respect to a Mezzanine Loan if it has no right to
exercise any voting or other control rights with respect to such Mezzanine Loan
(other than the right to approve amendments to the material economic terms of
such Mezzanine Loan).
The term “Release” with respect to any Hazardous Substance includes, but is not
limited to, any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.



 
10
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




The term “Remediation” includes, but is not limited to, any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance
(including, with respect to Toxic Mold, providing any moisture control systems
at any Individual Property); any action to comply with any Environmental Laws or
with any permits issued pursuant thereto; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing or laboratory or other
analysis or evaluation relating to any Hazardous Substances or to any
environmental matter referred to herein.
The term “Toxic Mold” means fungi that reproduces through the release of spores
or the splitting of cells or other means that may pose a risk to human health or
the environment or negatively affect the value of any Individual Property,
including, but not limited to, mold, mildew, fungi, fungal spores, fragments and
metabolites such as mycotoxins and microbial volatile organic compounds.
7.    Unimpaired Liability. The liability of Indemnitors under this Agreement
shall in no way be limited or impaired by, and each Indemnitor hereby consents
to and agrees to be bound by, any amendment or modification of the provisions of
the Note, the Loan Agreement, the Mortgage, the Assumption Agreement or any
other Loan Document to or with Indemnitee by one or more of the Borrowers or any
Person who succeeds one or more of the Borrowers or any Person as owner of any
Individual Property (subject to the express provisions of Section 9 hereof). In
addition, the liability of Indemnitors under this Agreement shall in no way be
limited or impaired by (i) any extensions of time for performance required by
the Note, the Loan Agreement, the Mortgage, the Assumption Agreement or any of
the other Loan Documents, (ii) unless a substitute Indemnitor acceptable to
Indemnitee in accordance with the Loan Agreement has agreed in writing to be
bound by the terms of this Agreement, but subject to Section 9 and Section 10
hereof, any sale or transfer of all or part of any Individual Property, or any
sale or other assignment by any Non-Borrower Indemnitor of its direct or
indirect ownership interests in any Borrower, (iii) except as provided herein,
any exculpatory provision in the Note, the Loan Agreement, the Mortgage, the
Assumption Agreement or any of the other Loan Documents limiting Indemnitee’s
recourse to the Properties or to any other security for the Note, or limiting
Indemnitee’s rights to a deficiency judgment against any of the Indemnitors,
(iv) the accuracy or inaccuracy of the representations and warranties made by
Borrowers under the Note, the Loan Agreement, the Mortgage, the Assumption
Agreement or any of the other Loan Documents or herein, (v) the release of any
of the Indemnitors (including, if applicable, Borrowers) or any other Person
from performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the other Loan Documents, by operation of law,
Indemnitee’s voluntary act, or otherwise, (vi) the release or substitution in
whole or in part of any security for the Note, or (vii) Indemnitee’s failure to
record the Mortgage, the Assumption Agreement or file any of the UCC financing
statements (or Indemnitee’s improper recording or filing of any thereof) or to
otherwise perfect, protect, secure or insure any security interest or lien given
as security for the Note; and, in any such case, whether with or without notice
to any of the Indemnitors and with or without consideration.
8.    Enforcement. The Indemnified Parties may enforce the obligations of
Indemnitors without first resorting to or exhausting any security or collateral
or without first having recourse to the Note, the Loan Agreement, the Mortgage,
the Assumption Agreement or any other Loan



 
11
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




Documents or any of portion of any Individual Property, through foreclosure
proceedings or otherwise, provided, however, that nothing herein shall inhibit
or prevent Indemnitee from suing on the Note, foreclosing or exercising any
power of sale under the Mortgage or exercising any other rights and remedies
thereunder, subject to the terms of the Loan Agreement. This Agreement is not
collateral or security for the Obligations of Borrowers pursuant to the Loan
Agreement, unless Indemnitee expressly elects in writing to make this Agreement
additional collateral or security for such Obligations of Borrowers pursuant to
the Loan Agreement, which Indemnitee is entitled to do in its sole and absolute
discretion. It is not necessary for an Event of Default to have occurred
pursuant to and as defined in the Mortgage or the Loan Agreement for Indemnified
Parties to exercise their rights pursuant to this Agreement. Notwithstanding any
provision of the Loan Agreement to the contrary, the obligations of each
Indemnitor pursuant to this Agreement are exceptions to any non-recourse or
exculpation provision of the Loan Agreement; and each Indemnitor expressly
acknowledges and agrees that it is fully and personally liable for such
obligations, and such liability is not limited to the original or amortized
principal balance of the Loan or the value of the Properties.
9.    Limitations on Liability of Non-Borrower Indemnitors.
(a)    Notwithstanding anything to the contrary herein or in the other Loan
Documents, in the event of:
(i)    any foreclosure upon a Mezzanine Loan Default by a Mezzanine Lender that
is not a Non-Borrower Indemnitor Affiliate of the direct ownership interests in
the Borrowers, the SPC Party or any Mezzanine Borrower pledged as collateral for
a Mezzanine Loan pursuant to the Mezzanine Loan Documents, any transfer in lieu
of foreclosure of the equity pledged as collateral for any Mezzanine Loan to, on
behalf of or for the account of any Mezzanine Lender that is not a Non-Borrower
Indemnitor Affiliate (any such foreclosure or transfer-in-lieu thereof, a
“Mezzanine Divestment”), with the result that neither of the Non-Borrower
Indemnitors nor any other Non-Borrower Indemnitor Affiliate (excluding any Loan
Party who as a result of such Mezzanine Divestment is no longer Controlled by
either of the Non-Borrower Indemnitors or any other Non-Borrower Indemnitor
Affiliate) shall have Control of, any one or more of the Borrowers (each such
Borrower, a “Divested Borrower”), or
(ii)    any foreclosure (whether judicially or non judicially by private sale or
trustee’s sale) of any Mortgage, (B) any transfer in lieu of foreclosure to, on
behalf of or for the account of Lender or a receiver, trustee, liquidator,
conservator or other third-party appointed by, on behalf of or for the account
of Lender taking control of any Individual Property (any such foreclosure,
foreclosure sale, transfer in lieu of foreclosure or appointment, a “Mortgage
Divestment”), with the result, in any such case, that neither of the
Non-Borrower Indemnitors nor any other Non-Borrower Indemnitor Affiliate shall
have the power to direct the management of, any one or more of the Properties
thereby foreclosed, transferred or controlled (each such Property, a “Divested
Property”),
then, in such cases, Non-Borrower Indemnitors shall not have any liability under
the Loan Documents for any Losses arising from any circumstance, condition,
action or event with respect to any such Divested Property or Divested Borrower
first occurring after the date of the Mortgage



 
12
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




Divestment or Mezzanine Divestment, as applicable, and not caused by the acts of
either of the Non-Borrower Indemnitors or any other Non-Borrower Indemnitor
Affiliate, or any Loan Party (excluding any Loan Party who as a result of a
Mezzanine Divestment is no longer Controlled by either of the Non-Borrower
Indemnitors or any other Non-Borrower Indemnitor Affiliate); provided that
Non-Borrower Indemnitors shall remain liable hereunder for any Losses to the
extent arising from any action or event occurring with respect to any such
Divested Property or Divested Borrower prior to the date of the Mortgage
Divestment or Mezzanine Divestment, as applicable.
(b)    In the event that a Permitted Direct Assumption or Permitted Indirect
Assumption, shall occur in accordance with Section 7.1 of the Loan Agreement,
and Lender receives in connection therewith a replacement guaranty and
replacement environmental indemnity (collectively, the “Assumption Replacement
Guaranty”) in satisfaction of the condition in Section 7.1(a)(xiii) or Section
7.1(b)(xi) of the Loan Agreement, as applicable, Lender shall execute and
deliver a release of Non-Borrower Indemnitors for any Losses arising from any
circumstance, condition, action or event first occurring after the effective
date of such Assumption Replacement Guaranty (the “Assumption Release Date”) to
the extent the same is not caused by either of the Non-Borrower Indemnitors or
any Non-Borrower Indemnitor Affiliate (it being understood that circumstances,
conditions, actions or events caused by or on behalf of any Transferee Borrower
or Indirect Transferee shall be deemed to not have been caused by any
Non-Borrower Indemnitor or any Non-Borrower Indemnitor Affiliate); provided,
however, that Non-Borrower Indemnitors shall remain liable hereunder for any
Losses arising from any action or event occurring prior to the Assumption
Release Date.
(c)    In the event that a Mezzanine Loan Default shall exist with respect to a
Mezzanine Loan and the related Mezzanine Lender is not a Non-Borrower Indemnitor
Affiliate and such related Mezzanine Lender, pursuant to the exercise of
remedies under the Mezzanine Loan Documents, (i) exercises direct voting
Control, by power of attorney or other exercise of voting power with respect to
the ownership interests of the applicable Borrowers, SPC Party or Mezzanine
Borrower pledged to such Mezzanine Lender as collateral for its Mezzanine Loan
under the related Mezzanine Loan Documents, of such ownership interests in the
applicable Borrowers, SPC Party or Mezzanine Borrower so pledged as collateral
for such Mezzanine Loan, or (ii) appoints a receiver, trustee, liquidator,
conservator or other third-party that is not a Non-Borrower Indemnitor Affiliate
to take control of the equity pledged as collateral for such Mezzanine Loan (the
“Direct Control Remedies”, and such Mezzanine Lender, or such receiver, trustee,
liquidator, conservator or other third-party appointed by such Mezzanine Lender,
exercising such Direct Control Remedies, the “Controlling Mezzanine Lender”),
Non-Borrower Indemnitors shall not have liability hereunder for the actions that
such Controlling Mezzanine Lender, in the exercise of its Direct Control
Remedies, causes any Borrower, the SPC Party or any Mezzanine Borrower to take
(“Mezzanine Lender Controlled Actions”) if such Mezzanine Lender Controlled
Actions are taken without consent of or collusion with, either of the
Non-Borrower Indemnitors or any Non-Borrower Indemnitor Affiliate.
10.    Survival. Except as expressly provided to the contrary in Section 9
hereof, the obligations and liabilities of each Indemnitor under this Agreement
shall fully survive indefinitely, notwithstanding any termination, satisfaction,
assignment, entry of a judgment of foreclosure,



 
13
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




exercise of any power of sale or delivery of a deed in lieu of foreclosure of
the Mortgage. Notwithstanding the foregoing, the indemnification obligations of
Indemnitor hereunder shall terminate three (3) years after the payment in full
(or, if later, after delivery of the Environmental Report described in this
sentence), in accordance with the Loan Agreement, of the Debt solely as to an
Individual Property as to which at the time of such payment (or at any time
thereafter) Indemnitee has been furnished an updated Environmental Report in
form and substance, and from an environmental consultant, reasonably acceptable
to Indemnitee and acceptable to the Rating Agencies, which updated Environmental
Report discloses, as of the date of such repayment (or, if later, the date of
the delivery thereof), no actual or threatened (other than as disclosed in the
Environmental Report delivered to Indemnitee by Indemnitor in connection with
the origination of the Loan) (A) non-compliance with or violation of applicable
Environmental Laws (or permits issued pursuant to Environmental Laws) in
connection with any Individual Property or operations thereon, which has not
been cured in accordance with applicable Environmental Laws, (B) Environmental
Liens encumbering any Individual Property, (C) administrative processes or
proceedings or judicial proceedings concerning any environmental matter
addressed in this Agreement, or (D) unlawful presence or Release of Hazardous
Substances in, on, above or under any Individual Property that has not been
fully remediated as required by applicable Environmental Laws.
11.    Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand therefor, shall bear interest at the
Default Rate.
12.    Waivers.
(a)    Each Indemnitor hereby waives and relinquishes (i) any right or claim of
right to cause a marshaling of any Indemnitor’s assets or to cause Indemnitee or
any other Indemnified Party to proceed against any of the security for the Loan
before proceeding under this Agreement against any Indemnitor; (ii) all rights
and remedies accorded by applicable law to indemnitors or guarantors generally,
including any rights of subrogation which any Indemnitor may have, provided that
the indemnity provided for hereunder shall neither be contingent upon the
existence of any such rights of subrogation nor subject to any claims or
defenses whatsoever which may be asserted in connection with the enforcement or
attempted enforcement of such subrogation rights, including, without limitation,
any claim that such subrogation rights were abrogated by any acts of Indemnitee
or any other Indemnified Party; (iii) the right to assert a counterclaim, other
than a mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or any other Indemnified Party; (iv) notice of
acceptance hereof and of any action taken or omitted in reliance hereon; (v)
presentment for payment, demand of payment, protest or notice of nonpayment or
failure to perform or observe, or other proof, or notice or demand; and (vi) all
homestead exemption rights against the obligations hereunder and the benefits of
any statutes of limitations or repose. Notwithstanding anything to the contrary
contained herein, each Indemnitor hereby agrees to postpone the exercise of any
rights of subrogation with respect to any collateral securing the Obligations
until the Debt shall have been paid in full.



 
14
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




(b)    EACH INDEMNITOR AND EACH INDEMNIFIED PARTY, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF, HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST, WITH REGARD TO THIS
AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH INDEMNITOR AND INDEMNIFIED PARTY AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
EACH INDEMNITOR AND INDEMNIFIED PARTY.
13.    Subrogation. Each Indemnitor hereby agrees that it shall take any and all
commercially reasonable actions, including the institution of legal action
against third parties, necessary or appropriate to obtain reimbursement, payment
or compensation from such Persons responsible for the presence of any Hazardous
Substances at, in, on, under or near any Individual Property or otherwise
obligated by law to bear the cost. The Indemnified Parties shall be and hereby
are subrogated to all of each Indemnitor’s rights now or hereafter in such
claims.
14.    Indemnitors’ Representations and Warranties. Each Indemnitor represents
and warrants that:
(a)    it has the full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by such Indemnitor has been duly and validly
authorized; and all requisite action has been taken by such Indemnitor to make
this Agreement valid and binding upon such Indemnitor, enforceable in accordance
with its terms;
(b)    its execution of, and compliance with, this Agreement is in the ordinary
course of business of such Indemnitor and will not result in the breach of any
term or provision of the charter, by-laws, partnership, operating or trust
agreement or other governing instrument of such Indemnitor or result in the
breach of any term or provision of, or conflict with or constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which such
Indemnitor or any Individual Property is subject, or result in the violation of
any law, rule, regulation, order, judgment or decree to which such Indemnitor or
any Individual Property is subject;
(c)    to the best of such Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, would be reasonably likely to result in
any material adverse change in the business, operations, financial condition,
properties or assets of such Indemnitor, or in any material impairment of the
right or ability of such Indemnitor to carry on its business substantially as
now conducted, or in any material liability on the part of such Indemnitor, or
which would draw into question the validity of this Agreement or of any action
taken or to be taken in connection with the obligations



 
15
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




of such Indemnitor contemplated herein, or which would be likely to impair
materially the ability of such Indemnitor to perform under the terms of this
Agreement;
(d)    it does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;
(e)    to the best of such Indemnitor’s knowledge, no approval, authorization,
order, license or consent of, or registration or filing with, any Governmental
Authority or other Person, and no approval, authorization or consent of any
other Person, that has not been obtained as of the execution hereof, is required
in connection with this Agreement; and
(f)    this Agreement constitutes a valid, legal and binding obligation of such
Indemnitor, enforceable against it in accordance with the terms hereof, subject
to bankruptcy, insolvency and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
15.    No Waiver. No delay by any Indemnified Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.
16.    Notice of Legal Actions. Each party hereto shall, within five (5)
Business Days of receipt thereof, give written notice to the other parties
hereto of (i) any notice, advice or other communication from any Governmental
Authority or any source whatsoever with respect to the presence or potential
presence of Hazardous Substances on, from or affecting any Individual Property
in violation of applicable Environmental Laws, and (ii) any legal action brought
against such party or related to any Individual Property, with respect to which
Indemnitors may have liability under this Agreement. Such notice shall comply
with the provisions of Section 17 hereof.
17.    Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing and shall be sent by telefax (with
answer back acknowledged) or by registered or certified mail, postage prepaid,
return receipt requested, or delivered by hand or by reputable overnight
courier, addressed to the party to be so notified at its address hereinafter set
forth, or to such other address as such party may hereafter specify in
accordance with the provisions of this Section 17. Any Notice shall be deemed to
have been received: (a) three (3) days after the date such Notice is mailed, (b)
on the date of sending by telefax if sent during business hours on a Business
Day (otherwise on the next Business Day), (c) on the date of delivery by hand if
delivered during business hours on a Business Day (otherwise on the next
Business Day), and (d) on the next Business Day if sent by an overnight
commercial courier, in each case addressed to the parties as follows:



 
16
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




If to Indemnitee:


U.S. Bank National Association, as Trustee for the Registered Holders of EQTY
2014-INNS Mortgage Trust, Commercial Mortgage Pass-Through Certificates
c/o Berkadia Commercial Mortgage LLC
323 Norristown Road, Suite 300
Ambler, PA 19002
Attention: Client Relations Manager for
                   Loan Nos. 01-0085683 & 01-0086643
Facsimile No.: __________________________


with a copy to:
Dilworth Paxson LLP
1500 Market Street, 3500E
Philadelphia, PA 19102
Attention: Ajay Raju, Esq.
Facsimile No.: (215) 575-7200




If to Borrowers:
c/o American Realty Capital
405 Park Avenue
New York, New York 10022
Facsimile No.: (212) 421-5799


with a copy to:
Goodwin Procter LLP
53 State Street
Boston, MA 02109
Attn: Samuel L. Richardson, Esq.
Facsimile No.: (617) 523-1231


If to Non-Borrower Indemnitors:
Whitehall Street Global Real Estate Limited Partnership 2007 and Whitehall
Parallel Global Real Estate Limited Partnership 2007
c/o Goldman Sachs & Co.
200 West Street
New York, New York 10282
Facsimile No.: (972) 368-3699


American Realty Capital Hospitality Operating Partnership, L.P. and
American Realty Capital Hospitality Trust, Inc.
c/o American Realty Capital
405 Park Avenue
New York, New York 10022
Facsimile No.: (212) 421-5799








 
17
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




with a copy to:
Whitehall Street Global Real Estate Limited Partnership 2007
c/o Goldman, Sachs & Co.
200 West Street
New York, New York 10282
Attention: Chief Financial Officer
Facsimile No.: (212) 357-5505


Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: Anthony J. Colletta, Esq.
Facsimile No. (212) 291-9029


Goodwin Procter LLP
53 State Street
Boston, MA 02109
Attn: Samuel L. Richardson, Esq.
Facsimile No.: (617) 523-1231





Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 17. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Indemnitee may also be given by Servicer.
18.    Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.
19.    No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party or parties
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.
20.    Headings, Etc. The headings and captions of various sections of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
21.    Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person or Persons referred to may require. Without
limiting the effect of specific references



 
18
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




in any provision of this Agreement, the term “Indemnitor” shall be deemed to
refer to each and every Person constituting an Indemnitor from time to time, as
the sense of a particular provision may require, and to include the heirs,
executors, administrators, legal representatives, successors and permitted
assigns of each Indemnitor, all of whom shall be bound by the provisions of this
Agreement. Each reference herein to Indemnitee shall be deemed to include its
successors and assigns; provided that no obligation of any Indemnitor may be
assigned except in accordance with the Loan Agreement. This Agreement shall
inure to the benefit of the Indemnified Parties and their respective successors,
permitted assigns, heirs and legal representatives forever. The Indemnified
Parties shall have the right to assign or transfer their rights under this
Agreement in connection with any assignment of the Loan and the Loan Documents.
Any assignee or transferee of Indemnitee (and the other Indemnified Parties)
shall be entitled to all the benefits afforded to Indemnitee (and the other
Indemnified Parties) under this Agreement. No Indemnitor shall have the right to
assign or transfer its rights or obligations under this Agreement without the
prior written consent of Indemnitee, unless otherwise permitted by the Loan
Agreement, and any attempted assignment without such consent shall be null and
void.
22.    Release of Liability. Any one or more parties liable upon or in respect
of this Agreement may be released without affecting the liability of any party
not so released.
23.    Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the Note,
the Mortgage, the Loan Agreement, the Assumption Agreement or the other Loan
Documents or would otherwise have at law or in equity.
24.    Inapplicable Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
25.    Governing Law; Jurisdiction; Service of Process.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH
INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, AND THE PROCEEDS
OF THE NOTE WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE



 
19
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




(WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE
UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
INDEMNITOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND/OR THE OTHER
LOAN DOCUMENTS, AND THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR ANY INDEMNITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY, AT INDEMNITEE’S OPTION, BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
EACH INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED
ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
EACH INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
EACH OF BORROWER, AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP,
L.P. AND AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC. DOES HEREBY DESIGNATE
AND APPOINT:
CORPORATION SERVICE COMPANY
1180 AVENUE OF THE AMERICAS, SUITE 210
NEW YORK, NY 10036-8401


AND EACH OF WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007 AND
WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007 DOES HEREBY
DESIGNATE AND APPOINT:
C T CORPORATION SYSTEM
111 EIGHTH AVENUE
NEW YORK, NEW YORK 10011


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH INDEMNITOR AGREES
THAT SERVICE OF PROCESS UPON SUCH RESPECTIVE AGENT AT SAID ADDRESS AND WRITTEN
NOTICE OF SAID



 
20
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




SERVICE MAILED OR DELIVERED TO SUCH INDEMNITOR IN THE MANNER PROVIDED HEREIN
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH
INDEMNITOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH
INDEMNITOR (I) SHALL GIVE PROMPT NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF
ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS AND WHICH SUBSTITUTE AGENT SHALL AT ALL TIMES BE THE SAME
AGENT AS AUTHORIZED BY BORROWER UNDER THE LOAN AGREEMENT), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE INDEMNIFIED PARTIES TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST INDEMNITORS IN ANY OTHER JURISDICTION.
26.    Miscellaneous.
(a)    Wherever pursuant to this Agreement (i) Indemnitee (or any other
Indemnified Party) exercises any right given to it to approve or disapprove any
matter, (ii) any arrangement or term is to be satisfactory to Indemnitee (or any
other Indemnified Party), or (iii) any other decision or determination is to be
made by Indemnitee (or any other Indemnified Party), the decision of Indemnitee
(or such other Indemnified Party) to approve or disapprove such matter, all
decisions that arrangements or terms are satisfactory or not satisfactory to
Indemnitee (or such other Indemnified Party) and all other decisions and
determinations made by Indemnitee (or such other Indemnified Party), shall be in
the sole and absolute discretion of Indemnitee (or such other Indemnified Party)
and shall be final and conclusive, except as may be otherwise expressly and
specifically provided herein.
(b)    Wherever pursuant to this Agreement it is provided that any Indemnitor
pay any costs and expenses, such costs and expenses shall include, but not be
limited to, reasonable out-of-pocket legal fees and disbursements of Indemnitee
and the other Indemnified Parties, whether incurred by retained outside law
firms, or as reimbursements for the expenses of in-house legal staff, or
otherwise.
27.    Joint and Several Liability. The obligations and liabilities of the
Indemnitors hereunder are joint and several.
28.    Recitals. The recitals hereof are a part hereof, form a basis for this
Agreement and shall be considered prima facie evidence of the facts and
documents referred to therein.
29.    California State Specific Provisions.



 
21
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




(a)    Environmental Provisions. To the extent California law applies, nothing
herein shall be deemed to limit the right of Indemnitee to recover in accordance
with California Code of Civil Procedure Section 736 (as such Section may be
amended from time to time), any out-of-pocket costs, expenses, liabilities or
damages, including reasonable attorneys’ fees and costs, incurred by Indemnitee
and arising from any covenant, obligation, liability, representation or warranty
contained in any indemnity agreement given to Indemnitee, or any order, consent
decree or settlement relating to the cleanup of Hazardous Substances or any
other “environmental provision” (as defined in such Section 736) relating to any
Individual Property or any portion thereof or the right of Indemnitee to waive,
in accordance with the California Code of Civil Procedure Section 726.5 (as such
Section may be amended from time to time), the security of the Mortgage as to
any parcel of any Individual Property that is “environmentally impaired” or is
an “affected parcel” (as such terms are defined in such Section 726.5), and as
to any personal property attached to such parcel, and thereafter to exercise
against any one or both Borrowers, to the extent permitted by such Section
726.5, the rights and remedies of any unsecured creditor, including reduction of
Indemnitee’s claim against such Borrower or Borrowers to judgment, and any other
rights and remedies permitted by law.
(b)    Additional Indemnitor Waivers. To the extent California law applies, in
addition to and not in lieu of any other provisions of this Agreement, each
Indemnitor represents, warrants and covenants as follows:
(i)    The obligations of each Indemnitor under this Agreement shall be
performed without demand by Indemnitee and shall be unconditional irrespective
of the genuineness, validity, regularity or enforceability of any of the Loan
Documents, and without regard to any other circumstance which might otherwise
constitute a legal or equitable discharge of a surety or a guarantor. Each
Indemnitor hereby waives any and all benefits and defenses under California
Civil Code Section 2810 and agrees that by doing so such Indemnitor shall be
liable even if any one or more of the Borrowers had no liability at the time of
execution of the Loan Documents, or thereafter ceases to be liable. Each
Indemnitor hereby waives any and all benefits and defenses under California
Civil Code Section 2809 and agrees that by doing so such Indemnitor’s liability
may be larger in amount and more burdensome than that of any one or more of the
Borrowers. Each Indemnitor hereby waives the benefit of all principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms of this Agreement and agrees that such Indemnitor’s obligations
shall not be affected by any circumstances, whether or not referred to in this
Agreement which might otherwise constitute a legal or equitable discharge of a
surety or a guarantor. Each Indemnitor hereby waives the benefits of any right
of discharge under any and all statutes or other laws relating to guarantors or
sureties and any other rights of sureties and guarantors thereunder.
(ii)    In accordance with Section 2856 of the California Civil Code, each
Indemnitor hereby waives all rights and defenses arising out of an election of
remedies by Indemnitee even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for guaranteed obligations, has
destroyed or otherwise impaired such Indemnitor’s rights of subrogation and
reimbursement against the principal by the operation



 
22
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




of Section 580d of the California Code of Civil Procedure or otherwise. Each
Indemnitor hereby authorizes and empowers Indemnitee to exercise, in its sole
and absolute discretion, any right or remedy, or any combination thereof, which
may then be available, since it is the intent and purpose of each Indemnitor
that the obligations under this Agreement shall be absolute, independent and
unconditional under any and all circumstances. Specifically, and without in any
way limiting the foregoing, each Indemnitor hereby waives any rights of
subrogation, indemnification, contribution or reimbursement arising under
Sections 2846, 2847, 2848 and 2849 of the California Civil Code or any other
right of recourse to or with respect to any Borrower (unless a Permitted Direct
Assumption shall have occurred in accordance with the Loan Agreement), any
general partner, member or other constituent of any Borrower (unless a Permitted
Direct Assumption shall have occurred in accordance with the Loan Agreement),
any other person obligated to Indemnitee with respect to matters set forth
herein, or the assets or property of any of the foregoing (unless a Permitted
Direct Assumption shall have occurred in accordance with the Loan Agreement) or
to any collateral for the Loan until the Obligations have been indefeasibly paid
and satisfied in full, all obligations owed to Indemnitee under the Loan
Documents have been fully performed, and Indemnitee has released, transferred or
disposed of all its right, title and interest in such collateral or security,
and there has expired the maximum possible period thereafter during which any
payment made by any Borrower or others to Indemnitee with respect to the
Obligations could be deemed a preference under the United States Bankruptcy
Code. In connection with the foregoing, subject to the foregoing limitations,
each Indemnitor expressly waives any and all rights of subrogation against each
Borrower, and each Indemnitor hereby waives any rights to enforce any remedy
which Indemnitee may have against any Borrower and any right to participate in
any collateral for the Loan. Each Indemnitor recognizes that, pursuant to
Section 580d of the California Code of Civil Procedure, Indemnitee’s realization
through nonjudicial foreclosure upon any real property constituting security for
any Borrower’s obligations under the Loan Documents could terminate any right of
Indemnitee to recover a deficiency judgment against one or more of the
Borrowers, thereby terminating subrogation rights which such parties otherwise
might have against such Borrower or Borrowers. In the absence of an adequate
waiver, such a termination of subrogation rights could create a defense to
enforcement of this Agreement against such parties. Each Indemnitor hereby
unconditionally and irrevocably waives any such defense.
(iii)    In addition to and without in any way limiting the foregoing, each
Indemnitor hereby subordinates any and all indebtedness of each Borrower now or
hereafter owed to any Indemnitor to all the indebtedness of the Borrowers to
Indemnitee and agrees with Indemnitee that until either (x) a Permitted Direct
Assumption has been consummated in accordance with the Loan Agreement or (y) the
Obligations have been indefeasibly paid and satisfied in full, all obligations
owed to Indemnitee under the Loan Documents have been fully performed, and
Indemnitee has released, transferred or disposed of all its right, title and
interest in such collateral or security, and there has expired the maximum
possible period thereafter during which any payment made by any Borrower or
others to Indemnitee with respect to the Obligations could be deemed a
preference under the United States Bankruptcy Code, no Indemnitor shall demand
or accept any payment of principal or interest



 
23
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




from any Borrower, claim any offset or other reduction of any Indemnitor’s
obligations hereunder because of any such indebtedness and shall not (even
following a Permitted Direct Assumption) take any action to obtain any of the
collateral for the Loan. If any amount shall nevertheless be paid to an
Indemnitor by any Borrower or another guarantor prior to payment in full of the
Guaranteed Obligations (as defined in the Guaranty), such amount shall be held
in trust for the benefit of Indemnitee and shall forthwith be paid to Indemnitee
to be credited and applied to the Guaranteed Obligations, whether matured or
unmatured. Further, no Indemnitor shall have any right of recourse against
Indemnitee by reason of any action Indemnitee may take or omit to take under the
provisions of this Agreement or under the provisions of any of the Loan
Documents. Without limiting the generality of the foregoing, each Indemnitor
hereby waives, to the fullest extent permitted by law, diligence in collecting
the Obligations, presentment, demand for payment, protest, all notices with
respect to the Note, this Agreement, or any other Loan Document which may be
required by statute, rule of law or otherwise to preserve Indemnitee’s rights
against such Indemnitor under this Agreement, including, but not limited to,
notice of acceptance, notice of any amendment of the Loan Documents, notice of
the occurrence of any default, notice of intent to accelerate, notice of
acceleration, notice of dishonor, notice of foreclosure, notice of protest, and
notice of the incurring by any Borrower of any obligation or indebtedness.
(iv)    Without limiting the foregoing, but subject to the same limitations set
forth above, each Indemnitor waives (i) all rights of subrogation,
reimbursement, indemnification, and contribution and any other rights and
defenses that are or may become available to any Indemnitor by reason of
California Civil Code Sections 2787 to 2855, inclusive, including any and all
rights or defenses such Indemnitor may have by reason of protection afforded to
any Borrower with respect to any of the obligations of any Indemnitor under this
Agreement by reason of a nonjudicial foreclosure or pursuant to the
antideficiency or other laws of the State of California limiting or discharging
such Borrower’s Obligations. Without limiting the generality of the foregoing,
each Indemnitor hereby expressly waives any and all benefits under (i)
California Code of Civil Procedure Section 580a (which Section, if such
Indemnitor had not given this waiver, would otherwise limit such Indemnitor’s
liability after a nonjudicial foreclosure sale to the difference between the
obligations of such Indemnitor under this Agreement and the fair market value of
the property or interests sold at such nonjudicial foreclosure sale), (ii)
California Code of Civil Procedure Sections 580b and 580d (which Sections, if
such Indemnitor had not given this waiver, would otherwise limit Indemnitee’s
right to recover a deficiency judgment with respect to purchase money
obligations and after a nonjudicial foreclosure sale, respectively), and (iii)
California Code of Civil Procedure Section 726 (which Section, if such
Indemnitor had not given this waiver, among other things, would otherwise
require Indemnitee to exhaust all of its security before a personal judgment
could be obtained for a deficiency). Notwithstanding any foreclosure of the lien
of the Mortgage, whether by the exercise of the power of sale contained therein,
by an action for judicial foreclosure or by Indemnitee’s acceptance of a deed in
lieu of foreclosure, each Indemnitor shall remain bound under this Agreement
(other than as set forth in Section 9 or Section 10.



 
24
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------




(v)    Likewise, each Indemnitor waives (i) any and all rights and defenses
available to such Indemnitor under California Civil Code Sections 2899 and 3433;
(ii) any rights or defenses such Indemnitor may have with respect to its
obligations as a guarantor by reason of any election of remedies by Indemnitee;
and (iii) all rights and defenses that such Indemnitor may have because
Borrowers’ debt is secured by real property. This means, among other things,
that Indemnitee may collect from Indemnitors without first foreclosing on any
real or personal property collateral pledged by any Borrower, and that if
Indemnitee forecloses on any real property collateral pledged by any Borrower
(A) the amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (B) Indemnitee may collect from Indemnitors even if
Indemnitee, by foreclosing on the real property collateral, has destroyed any
rights Indemnitors may have to collect from such Borrower or Borrowers. This is
an unconditional and irrevocable waiver of any rights and defenses any
Indemnitor may have because Borrowers’ debt evidenced by the Note is secured by
real property. These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure.
The provisions of this Section 29(b) shall survive any satisfaction and
discharge of any one or more of the Borrowers by virtue of any payment, court
order or any applicable law, except the indefeasible payment in full of the
Debt.
30.    Unsecured Obligations. Indemnitors hereby acknowledge that Lender’s
appraisal of the Properties is such that Lender is not willing to accept the
consequences of the inclusion of Indemnitors’ indemnity set forth herein among
the obligations secured by the Mortgage and the other Loan Documents and that
Lender would not enter into the Loan Agreement but for the unsecured personal
liability undertaken by Indemnitors herein. Indemnitors further hereby
acknowledge that even though the representations, warranties, covenants or
agreements of Indemnitors contained herein may be identical or substantially
similar to representations, warranties, covenants or agreements of Indemnitors
set forth in the Loan Agreement, the Assumption Agreement and/or the Mortgage
and secured thereby, the obligations of Indemnitors under this Agreement are not
secured by the lien of the Mortgage or the security interests or other
collateral described in the Mortgage or the other Loan Documents, it being the
intent of Lender to create separate obligations of Indemnitors hereunder which
can be enforced against Indemnitors without regard to the existence of the
Mortgage, the Loan Agreement, the Assumption Agreement or the other Loan
Documents or the liens or security interests created therein.
[NO FURTHER TEXT ON THIS PAGE]









 
25
 

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643
117611427_7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed by Indemnitors and is
effective as of the day and year first above written.
INDEMNITORS:


ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company


By: /s/ Jonathan Mehlman_______________________
Name: Jonathan Mehlman
Title: CEO and President


ARC HOSPITALITY PORTFOLIO I BHGL OWNER, LLC, a Delaware limited liability
company


By: /s/ Jonathan Mehlman_______________________
Name: Jonathan Mehlman
Title: CEO and President


ARC HOSPITALITY PORTFOLIO I PXGL OWNER, LLC, a Delaware limited liability
company


By: /s/ Jonathan Mehlman_______________________
Name: Jonathan Mehlman
Title: CEO and President


ARC HOSPITALITY PORTFOLIO I GBGL OWNER, LLC, a Delaware limited liability
company


By: /s/ Jonathan Mehlman_______________________
Name: Jonathan Mehlman
Title: CEO and President


[SIGNATURES CONTINUE ON NEXT PAGE]

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643



--------------------------------------------------------------------------------




ARC HOSPITALITY PORTFOLIO I NFGL OWNER, LLC, a Delaware limited liability
company


By: /s/ Jonathan Mehlman_______________________
Name: Jonathan Mehlman
Title: CEO and President


ARC HOSPITALITY PORTFOLIO I MBGL 1000 OWNER, LLC, a Delaware limited liability
company


By: /s/ Jonathan Mehlman_______________________
Name: Jonathan Mehlman
Title: CEO and President


ARC HOSPITALITY PORTFOLIO I MBGL 950 OWNER, LLC, a Delaware limited liability
company


By: /s/ Jonathan Mehlman_______________________
Name: Jonathan Mehlman
Title: CEO and President


ARC HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership


By:     ARC Hospitality Portfolio I NTC Owner GP,
LLC, its general partner


By: /s/ Jonathan Mehlman_____________
Name: Jonathan Mehlman
Title: CEO and President


ARC HOSPITALITY PORTFOLIO I DLGL OWNER, LP, a Delaware limited partnership


By:     ARC Hospitality Portfolio I NTC Owner GP,
LLC, its general partner


By: /s/ Jonathan Mehlman________________
Name: Jonathan Mehlman
Title: CEO and President




[SIGNATURES CONTINUE ON NEXT PAGE]

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643



--------------------------------------------------------------------------------




ARC HOSPITALITY PORTFOLIO I SAGL OWNER, LP, a Delaware limited partnership


By:     ARC Hospitality Portfolio I NTC Owner GP,
LLC, its general partner


By: /s/ Jonathan Mehlman____________________
Name: Jonathan Mehlman
Title: CEO and President








[SIGNATURES CONTINUE ON NEXT PAGE]

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643



--------------------------------------------------------------------------------






WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007,
a Delaware limited partnership


By:    WH Advisors, L.L.C. 2007,
a Delaware limited liability company
Its: General Partner


By: /s/ Peter Weidman    
Name: Peter Weidman
Title: Peter Weidman




WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007,
a Delaware limited partnership


By:    WH Parallel Advisors, L.L.C. 2007,
a Delaware limited liability company
Its: General Partner


By: /s/ Peter Weidman    
Name: Peter Weidman
Title: Peter Weidman














[SIGNATURES CONTINUE ON NEXT PAGE]

Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643



--------------------------------------------------------------------------------




AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership


By:
American Realty Capital Hospitality Trust, Inc., a Maryland corporation, its
general partner





By: /s/ Jonathan Mehlman____________________
Name: Jonathan Mehlman
Title: CEO and President


AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland corporation




By: /s/ Jonathan Mehlman____________________
Name: Jonathan Mehlman
Title: CEO and President



Environmental Indemnity Agreement
Berkadia Loan No. 01-0085683 & 01-0086643

